DETAILED ACTION
This action is in response to the Amendment dated 19 January 2021. Claims 1, 8 and 15 are amended. No claims have been cancelled. No new claims have been added. Claims 1-20 remain pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 8-10, 12-13, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over IZUTSU (US20130035143A1) in view of HONG et al. (20140359493 A1).

As to claim 1, IZUTSU teaches: an apparatus comprising: a first image display of a primary computing device comprising a touch panel that displays a first image (IZUTSU: Fig. 1, par. 0048, a mobile information processing apparatus and an information processing system); an image display control unit (IZUTSU: Fig. 1, Par. 0053, a graphic controller 14B ) that displays a second image in a IZUTSU: Fig. 6, par. 0073, a screen image is displayed on the external LCD panel 24A), and a keyboard display control unit that selectively displays, on the first image display, a first software keyboard and a second software keyboard (IZUTSU: Fig. 2, par. 0059, When text of an e-mail is inputted by using the smart phone 1 solely, the screen of the touch panel 14A is divided into a touch panel display area 14A1 and a touch panel input area 14A2;  Fig. 5, par. 0077, an image showing a keyboard simulated image which is displayed on a touch panel) wherein the second software keyboard is a full on-screen keyboard (OSK) (IZUTSU: Figs.6, par. 0079, a screen image which simulates a keyboard of a usual notebook PC or net book is displayed in the most part of screen of the touch panel 14A), the first software keyboard is a limited OSK including a subset of the full OSK (IZUTSU: Figs.3, par. 59, a screen image which is displayed on a touch panel belonging to the first embodiment of the present invention of a mobile processing communication apparatus), 
the keyboard display control unit is configured to: display the full OSK on the first image display of the primary computing device in response to determining that the second image being displayed on the second image display of the external computing device is different from the first image being displayed on the first image display of the primary computing device (IZUTSU: Figs.6, par. 79, When the text of an E-mail is inputted in the condition that the smart phone 1 is connected with the external output unit 2, a screen image which simulates a keyboard of a usual notebook PC or net book is displayed in the most part of screen of the touch panel 14A, and a user can input a character by touching key display in this keyboard simulated image with fingers or a touch pen),
and at least a portion of said units comprise one or more of a set of hardware circuits, a set of programmable hardware devices, and executable code stored on a set of non-transitory computer-readable storage media (IZUTSU: Fig. 1, par. 0048, FIG. 1 is a block diagram showing a constitution and a function of the first embodiment of the present invention of a mobile information processing apparatus and an information processing system which is composed by connecting the mobile information processing apparatus and an external unit equipped with a display device, especially in the case that the mobile information processing apparatus is a smart phone).
IZUTSU does not teach and display the limited OSK on the first image display of the primary computing device in response to determining that the second image being displayed on the second image display of the external computing device and the first image being displayed on the first image display of the primary computing device are a same image.
In similar field of endeavor, HONG teaches and display the limited OSK on the first image display of the primary computing device in response to determining that the second image being displayed on the second image display of the external computing device and the first image being displayed on the first image display of the primary computing device are a same image (HONG: Figs. 10A-10C, 11A-11C, for example fig. 11B, par. 0164, The display unit 490 of the display device 400 displays an Internet screen 800 a including an ID input window 810 a and a password input window 820 a, and a character input unit 830 a including buttons 831 a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the IZUTSU apparatus to include the teachings of HONG and display the limited OSK on the first image display of the primary computing device in response to determining that the second image being displayed on the second image display of the external computing device and the first image being displayed on the first image display of the primary computing device are a same image. Such a person would have been motivated to make this combination as an electronic device may not restrict the mirroring when the input window not requiring the input of secret information is selected, and may restrict mirroring when the input window requiring the input of secret information is selected. (HONG, par. 0162). 

As to claim 2, IZUTSU and HONG teach the limitations of claim 1. IZUTSU further teaches: wherein the second software keyboard comprises more types of input keys than the first software keyboard (IZUTSU: Fig. 2, par. 0128, an image showing a screen image which is displayed on a touch panel … using the mobile processing communication apparatus solely; Fig. 5, par. 0079, a screen image which simulates a keyboard of a usual notebook PC or net book is displayed in the most part of screen of the touch panel 14A).

As to claim 3, IZUTSU and HONG teach the limitations of claim 1. IZUTSU further teaches: wherein in response to the image display control unit displaying, in the second image display and in the first image display, the same image, the keyboard display control unit switches the limited OSK displayed on the first image display to the full OSK (IZUTSU: Fig. 16; par. 0118, When text of an e-mail is inputted by using the information processing system constituted by connecting the smart phone 1 in this embodiment, the external touch panel unit 4 and the external output unit 3, an external touch panel 44A of the external touch panel unit 4 is divided into the external touch panel input area 44A2 and an external touch panel handwriting area 44A3, and keys, such as characters, numbers, and symbols, are displayed on the external touch panel input area 44A2. This operation method is fundamentally as same as that in the case when a smart phone in the first embodiment is used solely).

As to claim 5, IZUTSU and HONG teach the limitations of claim 1. IZUTSU further teaches: wherein the first software keyboard comprises at least one input key group, wherein each input key group comprises a plurality of input keys of a same type (IZUTSU: Figs. 2-4, par. 0062, FIG. 2 shows the screen image displayed when the change key for “kana” input 14A24 is touched, and, on the other hand, a screen image shown in FIG. 3 is displayed when the change key for alphabet input 14A23is touched, and a screen image shown in FIG. 4 is displayed when the change key for number input 14A22 is touched).
As to claim 6, IZUTSU and HONG teach the limitations of claim 1. IZUTSU further teaches: wherein the first software keyboard is free of a plurality of numeric keys and the second software keyboard comprises a plurality of numeric keys (IZUTSU: Figs. 3, par. 0062, a screen image shown in FIG. 3 is displayed when the change key for alphabet input 14A23 is touched; Fig. 5. par. 0079, a screen image which simulates a keyboard of a usual notebook PC or net book is displayed in the most part of screen of the touch panel 14A).

As to claim 8, IZUTSU and HONG teach a method.  Moreover, claim 8 discloses substantially the same limitations as claim 1. Therefore, it is rejected with the same rationale as claim 1.

As to claim 9, IZUTSU and HONG teach the limitations of claim 8. IZUTSU further teaches: wherein the second software keyboard is larger in size than the first software keyboard; and  comprises the second software keyboard comprises more types of input keys than the first software keyboard (IZUTSU: Fig. 2, par. 0128, an image showing a screen image which is displayed on a touch panel … using the mobile processing communication apparatus solely; Fig. 5, par. 0079, a screen image which simulates a keyboard of a usual notebook PC or net book is displayed in the most part of screen of the touch panel 14A). 

As to claim 10, IZUTSU and HONG teach the limitations of claim 8. IZUTSU further teaches: further comprising:  in response to the second image display and the first image display displaying the same image; switching the limited OSK displayed on the first image display to the full OSK (IZUTSU: Fig. 2; par. 0058, FIG. 2 is an image showing a screen image which is displayed on a touch panel … of a mobile processing communication apparatus, when text of an e-mail is inputted by using the mobile processing communication apparatus solely; Fig. 5; par. 0131. FIG. 5 is an image showing a keyboard simulated image which is displayed on a touch panel … of a mobile processing communication apparatus, when text of an e-mail is inputted by using the mobile processing communication apparatus in connection with an external unit equipped with a display device).

As to claim 12, IZUTSU and HONG teach the limitations of claim 8. IZUTSU further teaches: wherein displaying the second software keyboard comprises displaying at least one input key group, wherein each input key group comprises a plurality of input keys of a same type (IZUTSU: Figs. 2-4, par. 0062, FIG. 2 shows the screen image displayed when the change key for “kana” input 14A24 is touched, and, on the other hand, a screen image shown in FIG. 3 is displayed when the change key for alphabet input 14A23is touched, and a screen image shown in FIG. 4 is displayed when the change key for number input 14A22 is touched).

As to claim 13, IZUTSU and HONG teach the limitations of claim 8. IZUTSU further teaches: wherein displaying the first software keyboard comprises displaying a keyboard free of a plurality of numeric keys and displaying the second software keyboard comprises displaying a plurality of numeric keys (IZUTSU: Figs. 3, par. 0062, a screen image shown in FIG. 3 is displayed when the change key for alphabet input 14A23 is touched; Fig. 5. par. 0079, a screen image which simulates a keyboard of a usual notebook PC or net book is displayed in the most part of screen of the touch panel 14A).



As to claim 15, IZUTSU and HONG teach a program product comprising a non-transitory computer-readable storage medium that stores code executable by a processor.  Moreover, claim 15 discloses substantially the same limitations as claim 1. Therefore, it is rejected with the same rationale as claim 1.

As to claim 16, IZUTSU and HONG teach the limitations of claim 15. IZUTSU further teaches: wherein the code to perform displaying the second software keyboard comprises code to perform displaying more types of input keys than the first software keyboard (IZUTSU: Fig. 2, par. 0128, an image showing a screen image which is displayed on a touch panel … using the mobile processing communication apparatus solely; Fig. 5, par. 0079, a screen image which simulates a keyboard of a usual notebook PC or net book is displayed in the most part of screen of the touch panel 14A). 

As to claim 17, IZUTSU and HONG teach the limitations of claim 15. IZUTSU further teaches: further comprising code to perform: in response to the second image display and the first image display displaying the same image, switching the limited OSK displayed on the first image display to the full OSK (IZUTSU: Fig. 2; par. 0058, FIG. 2 is an image showing a screen image which is displayed on a touch panel … of a mobile processing communication apparatus, when text of an e-mail is inputted by using the mobile processing communication apparatus solely; Fig. 5; par. 0131. FIG. 5 is an image showing a keyboard simulated image which is displayed on a touch panel … of a mobile processing communication apparatus, when text of an e-mail is inputted by using the mobile processing communication apparatus in connection with an external unit equipped with a display device).


As to claim 19, IZUTSU and HONG teach the limitations of claim 15. IZUTSU further teaches: wherein the code to perform displaying the second software keyboard comprises code to perform displaying at least one input key group, wherein each input key group comprises a plurality of input keys of a same type (IZUTSU: Figs. 2-4, par. 0062, FIG. 2 shows the screen image displayed when the change key for “kana” input 14A24 is touched, and, on the other hand, a screen image shown in FIG. 3 is displayed when the change key for alphabet input 14A23is touched, and a screen image shown in FIG. 4 is displayed when the change key for number input 14A22 is touched).

As to claim 20, IZUTSU and HONG teach the limitations of claim 15. IZUTSU further teaches: wherein code to perform displaying the first software keyboard comprises code to perform displaying a keyboard free of a plurality of numeric keys and displaying the second software keyboard comprises displaying a plurality of numeric keys (IZUTSU: Figs. 3, par. 0062, a screen image shown in FIG. 3 is displayed when the change key for alphabet input 14A23 is touched; Fig. 5. par. 0079, a screen image which simulates a keyboard of a usual notebook PC or net book is displayed in the most part of screen of the touch panel 14A).

Claims 4, 7, 11, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over IZUTSU (US20130035143A1) in view of HONG et al. (20140359493 A1) and further view of HISANO et al. (US20060034042A1).

As to claim 4, 
In similar field of endeavor, HISANO teaches: “The image display command provided to the graphics s CPU 40 contains information on the keyboard size and arrangement of the virtual keyboard 20 … after the default virtual keyboard 20 is displayed on the LCD display section 18B, it can be utilized to provide the CPU 40 with an instruction on a change in the size and arrangement of the virtual keyboard 20” (Figs. 1-4, par. 0070).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the IZUTSU and HONG apparatus to include the teachings of HISANO, wherein in response to a predetermined operation to the first image display, the keyboard display control unit switches between the first software keyboard and the second software keyboard displayed on the first image display. Such a person would have been motivated to make this combination because when the keyboard is utilized for a particular task, the fixed arrangement may disadvantageously be unsuitable for improving work efficiency (HISANO, Par. 0011).

As to claim 7, IZUTSU and HONG teach the limitations of claim 1. IZUTSU and HONG do not teach wherein a layout of the second software keyboard comprises a customizable layout. 
In similar field of endeavor, HISANO teaches: “The user may change the functions and display manners of the displayed virtual keys” (par. 0093).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the IZUTSU and HONG apparatus to include the teachings of HISANO, wherein a layout of the second software keyboard comprises a customizable layout. Such a person would have been motivated to make this combination because when the keyboard is utilized for a particular task, the fixed arrangement may disadvantageously be unsuitable for improving work efficiency. (HISANO, Par. 0011).

As to claim 11, IZUTSU and HONG teach the limitations of claim 8. IZUTSU and HONG do not teach further comprising, in response to a predetermined operation to the first image display, switching between the first software keyboard and the second software keyboard. 
In similar field of endeavor, HISANO teaches: “The image display command provided to the graphics s CPU 40 contains information on the keyboard size and arrangement of the virtual keyboard 20 … after the default virtual keyboard 20 is displayed on the LCD display section 18B, it can be utilized to provide the CPU 40 with an instruction on a change in the size and arrangement of the virtual keyboard 20” (Figs. 1-4, par. 0070).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the IZUTSU and HONG method to include the teachings of HISANO, further comprising, in response to a predetermined operation to the first image display, switching between the first software keyboard and the second software keyboard. Such a person would have been motivated to make this combination because when the keyboard is utilized for a particular task, the fixed arrangement may disadvantageously be unsuitable for improving work efficiency. (HISANO, Par. 0011).

As to claim 14, IZUTSU and HONG teach the limitations of claim 8. IZUTSU does not teach further comprising displaying a layout of the second software keyboard, wherein the layout comprises a customizable layout. 
In similar field of endeavor, HISANO teaches: “The user may change the functions and display manners of the displayed virtual keys” (par. 0093).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the IZUTSU and HONG method to include the teachings of HISANO, wherein the layout comprises a customizable layout. Such a person would have been 

As to claim 18, IZUTSU and HONG teach the limitations of claim 15. IZUTSU and HONG do not teach further comprising code to perform, in response to a predetermined operation to the first image display, switching between the first software keyboard and the second software keyboard. In similar field of endeavor, HISANO teaches: “The image display command provided to the graphics s CPU 40 contains information on the keyboard size and arrangement of the virtual keyboard 20 … after the default virtual keyboard 20 is displayed on the LCD display section 18B, it can be utilized to provide the CPU 40 with an instruction on a change in the size and arrangement of the virtual keyboard 20” (Figs. 1-4, par. 0070).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the IZUTSU and HONG program to include the teachings of HISANO, further comprising code to perform, in response to a predetermined operation to the first image display, switching between the first software keyboard and the second software keyboard. Such a person would have been motivated to make this combination because when the keyboard is utilized for a particular task, the fixed arrangement may disadvantageously be unsuitable for improving work efficiency. (HISANO, Par. 0011).

Response to Arguments
Applicant's arguments, filed 19 January 2021, have been fully considered. Though, it appears that the argument submitted is related to an earlier office action. 

Applicant argues that ["The failure of the combination of Izutsu and Ferren to teach or suggest each and every element of claim 1 renders moot the obvious rejection of claim 1. Therefore, claim 1 is not obvious over Izutsu in view of Ferren. Accordingly, the Applicant respectfully requests withdrawal of the rejection of independent claim 1" (Page 12)]. However, Ferren had been replaced by Ahn in the last office action. 
Nevertheless, the argument described above, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Publication Number
Filing Date
Title
US6882337B2
2002-04-18
Virtual keyboard for touch-typing using audio feedback
US6664982B1
1997-01-15
Multi-user on-screen keyboard
US20120044170A1
2009-12-29
Information processing apparatus, information processing method, and computer program
US8704787B2
2011-05-13
Information processing apparatus, information processing method, and computer program
US20170160882A1
2016-11-18
Electronic apparatus and controlling method thereof



Non-Patent Literature

Title
Five awesome ways to use multiple smartphones, 22 Apr 2015, The Economic Times, (https://economictimes.indiatimes.com/tech-life/five-awesome-ways-to-use-multiple-smartphones/slideshow/47007879.cms)
How to Turn Your Android Phone or Tablet Into a Mouse and Keyboard for Windows, BY MIHIR PATKAR, JUL 13, 2015 (https://www.makeuseof.com/tag/turn-android-phone-tablet-mouse-keyboard-windows)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643.  The examiner can normally be reached on M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        
/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174